DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: “the protrusion groove” should be recited before each of the phrases “is in continuity” and “has a greater depth . . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a chip breaker groove extending from a rear direction of the front cutting edge in a lengthwise direction of the cutting insert” in Lines 3-4.  It is unclear how the breaker groove extends from a direction of the front cutting edge in another direction.  Perhaps it would be best to define a front direction and a rear direction relative to the lengthwise (or longitudinal) center axis of the insert.  Then the breaker groove may be described as being located at a certain position and extending along a given direction.  Appropriate correction required.
Claim 1 recites “inclined surfaces . . . extending from the land portions to a rear direction of the cutting insert” in Line 7.  It is unclear how the inclined surfaces extend to a direction.  A direction is not a physical feature so it is unclear how the feature limits the claimed invention.  It is also unclear if this direction is different than rear direction of  the front cutting edge or if it is the same direction.  Appropriate correction required.
Claim 2 recites “two-step surfaces” in Lines 1-2.  It is unclear whether the surfaces form a step as the language suggests or if the surfaces are merely arranged at a non-180 degree angle relative to one another as it appears in Figure 2.  Appropriate correction required.
Claim 3 recites “a rear direction of the inclined surfaces” in Lines 1-2.  It is unclear whether the rear direction of the inclined surfaces here is the same as that in claim 1 or different therefrom.  There is already antecedent basis for this limitation in claim 1.  Appropriate correction required.
Claim 4 recites “a protrusion groove formed in the chip breaker groove and the protrusion . . . without passing through the protrusion” in Lines 1-4.  It is unclear how the protrusion groove is formed into the protrusion without passing through it.  Appropriate clarification required.
Claim 5 recites “the land portions and the inclined surfaces form positive angles with a virtual horizontal line parallel to a lower edge of the cutting tool.”  The angles being described as positive need to be further defined.  Positive angles, within the cutting insert art, have a known meaning generally referring to either cutting (or rake) angles or clearance angles.  From Figure 5A showing the angle, this is not how positive angles are described in the art.  To the contrary, the surfaces appear to be negative as understood in the art.  Applicant may be his/her/its own lexicographer but to override a known term, the meaning desired must be described with particularity.  Appropriate correction required.
Claim 6 recites “an angle formed by the and portions . . . an angle formed by the inclined surfaces.”  It is unclear whether these angles are the positive angles or different angles therefrom.  Appropriate correction required.
Claim 7 recites the limitation "the cutting tool" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claims 8-11 and 13-14 each recite the limitation "the cutting tool" at the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiso et al (WO 2017/043471 A1).
(Clam 1) Kiso et al. (“Kiso”) discloses a cutting insert (20) for groove machining (Figs. 1, 2).  The cutting insert includes a front cutting edge (21a), 5a chip breaker groove extending from a rear direction of the front cutting edge in a lengthwise direction (L) of the cutting insert (Fig. 8), land portions formed on both sides of the chip breaker groove (Fig. 8b corner area between edges 21a and 21b), and inclined surfaces in continuity with the land portions and extending from the land portions to a rear direction of the cutting insert (annotated Fig. 8 below). 10A distance in a transverse direction between left and right walls of the chip breaker groove gradually increases from an entrance of the chip breaker groove toward a boundary between the land portions and the inclined surfaces, and then gradually decreases upon passing the boundary, and the cutting insert is symmetrical about a lengthwise center line thereof (Fig. 8b).


    PNG
    media_image1.png
    689
    646
    media_image1.png
    Greyscale

(Claim 2) The left wall includes two-step surfaces in continuity with each other at the boundary (Fig. 8b), in which a first surface of the two-step surfaces located in a front direction of the boundary has a smaller slope than a slope of a second surface located in a rear direction of the boundary (as seen in Fig. 8b, the slope of the first surface does not protrude toward the center of the groove as much as the second surface slope).
(Claim 3) A protrusion is formed in a rear direction of the inclined surfaces and higher than the inclined surfaces (annotated Fig. 8a above).
(Clam 4) A protrusion groove (annotated Fig. 8b above) is formed in the chip breaker groove and the protrusion.  The protrusion groove is symmetric about the lengthwise center line  (Fig. 8b).  The protrusion groove is in continuity with the chip breaker groove without passing through the protrusion (Fig. 8b).  The protrusion groove has a greater depth than the chip breaker groove relative to the front cutting edge (Fig. 8b).
(Claim 5) When the cutting insert is fastened to a cutting tool, the land portions and the inclined surfaces are capable of forming positive angles with a virtual horizontal line parallel to a lower edge of the cutting tool (annotated Fig. 8a below).

    PNG
    media_image2.png
    179
    646
    media_image2.png
    Greyscale

(Claim 6) The angle formed by the land portions is greater than the angle formed by the inclined surfaces (annotated Fig. 8a above).
(Claim 7) The cutting insert includes a groove or a protrusion formed on an upper surface (24a), a lower surface (25), and a rear surface (24b) to be engaged with a 15corresponding protrusion or groove formed on the cutting tool for fastening (Fig. 5).
(Claims 8-14) A cutting tool is equipped with the cutting insert (Figs. 1-6, 13, 15, 16). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722